           Case 7:19-cv-04728-JCM Document 31 Filed 01/25/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------X
DEREK RODRIGUEZ,

                                   Plaintiff,                     TRIAL ORDER

             -against-                                            19 Civ. 4728 (JCM)

VILLAGE OF PORT CHESTER, et al.,

                                    Defendants.
------------------------------------------------------X

The following dates shall apply to the trial of this matter:

    1. Joint Pre-Trial Order, including complete exhibit and witness lists, must be filed by
       February 26, 2021. Please review the Court’s Individual Rules of Practice for further
       instruction. Counsel shall pre-mark all exhibits.

    2. Proposed voir dire must be filed by February 26, 2021.

    3. Proposed jury instructions and a proposed verdict form must be filed by February 26,
       2021. Each party must submit a complete jury instruction for each claim or defense the
       party wishes to present to the jury, and each proposed jury instruction shall indicate the
       authority for the requested instruction and, if a pattern instruction is used, whether the
       proposed instruction has been adapted or modified.

    4. Any motions in limine shall be filed by March 10, 2021.

    5. Responses to motions in limine must be filed by March 19, 2021.

    6. Final Pre-Trial Conference will be held on April 21, 2021 at 11:00 a.m. in Courtroom
       421.

        The aforementioned papers shall be filed with the Clerk of the Court. Counsel shall
simultaneously provide courtesy copies to Chambers. Counsel shall also provide the Court with
courtesy copies of all exhibits, as well as any deposition transcripts to be used at trial, no later
than five days prior to the Final Pre-Trial Conference.

Dated:     January 25, 2021
           White Plains, New York

                                                          SO ORDERED:


                                                          _________
                                                                  __
                                                                   _______________   ___
                                                                                      _ _
                                                          _______________________________
                                                          JUDITH C.C McCARTHY
                                                          United States Magistrate Judge
